Title: To George Washington from Robert Morris, 5 February 1783
From: Morris, Robert
To: Washington, George


                        
                            
                            Dear Sir
                            Office of Finance 5th February 1783.
                        
                        I have received your Letter of the twenty ninth of last Month which gave me much Pain as the Subject of it
                            appears to have affected your Mind in a Manner very distant from my Apprehensions. I myself never saw any Resolution of
                            Congress limiting the Number of Rations to Women &c. but took it up on the Suggestion of the Secretary at War as
                            the proper Standard when we were seeking for a Standard. I know not how far any Abuses had in that Respect prevailed. With
                            your Consent I knew there could be none. It was however represented to me that the Drafts of Rations for Women under some
                            of the Contracts were enormous. In a general System therefore it became necessary to establish a certain Rule. The
                            Uncertainty of Drafts made by Officers, had destroyed that Clearness and Precision which is essential in the Settlement of
                            Accounts. To obviate that Mischief the Subsistence was devised. There remained only the Differences as to the Number of
                            Women and Children. When I have fully explained my Conceptions on the Subject you will clearly see that neither the
                            Secretary at War nor myself had the most remote Idea of interfering in your Administration. Taking it for granted that
                            there was such a Resolution as that mentioned it would follow that the Number allowed was either equal to the Number
                            existing or greater or less. If equal there could be no Doubts. If greater it was to be presumed that the Officers would
                            appropriate the Surplus to some Decorations of the Corps or other like Objects. If less the first Question which could
                            arise would be whether the Number ought not to be reduced. And if not the second would be how should the Surplus be
                            provided for. To this last the Answer is clear. The Commander in Chief or Commanding General is indubitably empowered to
                            dispose of the public Property in Cases where the good of the Service requires it. A special Order would therefore be
                            given to the Contractors for issuing fifty additional Rations per Day, or more if necessary to any particular Corps. This
                            Order would support the Contractors Accounts and obtain the Provisions wanted. The Accounts for the several Corps would
                            all remain Simple and clear as before, and the only Inconvenience would be the Surplus, drawn by some Corps. On this Subject
                            I must observe 1st. That tho’ this Inconvenience be real with Respect to the Corps under your Excellencys immediate Command
                            it is not so perceptible elsewhere, and in many Instances the general Rule will remedy an improper Excess. 2ly. That this
                            general Rule for our own Troops will apply to the Case of british Prisoners of War who have Herds of Women with them. And
                            3ly. That the great Advantages which result from reducing every kind of Charge to an absolute Certainty so that a perfect
                            Clearness may obtain in all public Accounts is sufficient to overbalance much greater Inconveniencies.
                        I again repeat my dear Sir that as there was not in my own Mind so I am perswaded there was not in General
                            Lincoln’s the most distant Idea of Interference in the Line of your Department. An hundred different Occasions may arise
                            in which it will be necessary for you to dispose of public Money, Provisions and Stores and I hope you will never hesitate
                            on such Occasions at giving the proper Warrants.
                        You know our Situation and therefore I am sure you will never incur undue Expence and the kind Assurances you
                            have given of Support to my Arrangements would have quieted any Doubts on that Subject if I had been capable of harboring
                            them. With most sincere Esteem I am my dear Sir your most obedient humble Servant
                        
                            Robt Morris
                        
                    